GRIMES, Judge.
The appellant was convicted of possession of narcotics paraphernalia and possession of heroin and given concurrent five year sentences.
We have considered the points on appeal argued by appellant, but we find no reversible error.
The narcotics paraphernalia consisted of a spoon and two bottle caps with a residue of burnt heroin thereon. The heroin for which the appellant was convicted of possessing was the residue on the paraphernalia. Consequently, one of the sentences must be set aside because the charges were intertwined aspects of the same transaction. See Foster v. State, Fla.1973, 286 So.2d 549.
The judgments are affirmed. The sentence for the conviction of possession of narcotics paraphernalia is hereby vacated.
HOBSON, Acting C. J., and BOARD-MAN, J., concur.